        Case 2:20-cr-00134-BWA-DMD Document 28 Filed 12/04/20 Page 1 of 2




MINUTE ENTRY
DECEMBER4,2O2O
NORTH, M. J.

                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTzuCT OF LOUISIANA



 LINITED STATES OF AMEzuCA                                       CzuMINAL ACTION

 VERSUS                                                          NO,20-134

 DOROTHY SMITH                                                   SECTION: M




                                         INITIAL APPEARANCE

APPEARANCES:             X   DEFENDANT

                         X   ASSISTANT U.S. ATTORNEY      CHANDRA MEN        - hv video

            Designated      Couft and swom.
                         -INTERPRETER         Time:              .M   to              M.

 x                           AnAlr^ttd b Arf,ftarLT{r! V
 X/                      WAS ADVISED OF HER     zuGHTS
                                                    J

 X / READING OF THE
     READ

      DEFENDANT INFORMED THE COURT THAT COLINSEL HAS BEEN,IMOULD BE
-/
RETAINED

[l    npeupsrED couRT-ApporNTED coLINSEL; SWoRN               RE FINANCIAL STATUS


r     FEDERAL PUBLIC DEFENDER APPOINTED TO REPRESENT THE DEFENDANT                    -    Ffurr;rq
      DEFENDANT                       TO BE LEGALLY IND
                                                                                             fra
L     fl*. atur*
     he, wyytatn^lat              t       w                                                     (/-'rw




 MJSTAR: 00:
                  Db
       Case 2:20-cr-00134-BWA-DMD Document 28 Filed 12/04/20 Page 2 of 2




{ ro*, sEr Ar
                                           [----a

SPECIAL CONDITIONS: (I) HE SHALL NOT COMMIT A FEDERAL, STATE OR LOCAL
CRIME DURING THE PERIOD OF RELEASE; (2) HE SHALL NOT INTERFERE WITH,
INTIMIDATE, THREATEN, HARM, OR INFLUENCE ANY JUROR, GOVERNMENT
WITNESSES, VICTIMS OR FEDERAL AGENTS.




  GOVERNMENT ADVISED OF ITS OBLIGATIONS TO PRODUCE ALL EXCULPATORY
-/
EVIDENCE TO TFIE DEFENDANT PURSUANT TO BRADY V. MARYLAIID AND ITS
PROGENY AND ORDERED TO DO SO TIMELY.

     DEFENDANT REMANDED TO THE CUSTODY OF THE U.S. MARSHAL
-/
OI opnpNDANT RELEASED ON BOND

II   pppeNDANT INFoRMED THAT PRELIMINARY HEARING/REMOVAL HEARING/

                     SET FOR    tl"LL
     / HEARING TO DETERMINE COUNSEL IS SET FOR

 / DEFENDANT INFORMED THAT DETENTION HEARING IS SET FOR



 / DEFENDANT ORDERED TO RE-APPEAR FOR PRELIMINARY HEARING/REMOVAL

HEARING/ARRAIGNMENT/DETENTION HEARING/HEARING TO DETERMINE COUNSEL

WITH COL]NSEL
